--------------------------------------------------------------------------------

Exhibit 10.19


EXECUTIVE EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is made and entered into this 23rd day of April, 2004,
by Angiotech Pharmaceuticals, Inc., a British Columbia corporation (the
Company"), and William L. Hunter, MD (the "Employee").




BACKGROUND




The Company desires to retain the services of the Employee in the capacity
stated herein, and the Employee is willing to be employed by the Company in such
capacity, on the terms and subject to the conditions set forth in this
Agreement. Accordingly, in consideration of the mutual covenants contained
herein, the parties agree as follows:




AGREEMENT




1.

Positions and Duties




1.1 Title. The Company hereby agrees to employ the Employee, and the Employee
agrees to serve the Company as a member of the Board of Directors of the Company
(the "Board") and as President and Chief Executive Officer, subject to the terms
and conditions set forth in this Agreement.




1.2 Duties. The Employee shall report directly to the Board and perform those
duties which are customary with the position of President and Chief Executive
Officer, together with such additional duties as may be established by the
Company's Board of Directors. The Employee shall devote all of his business
time, energy, and skill to the affairs of the Company and shall discharge his
duties honestly, faithfully and to the best of his ability. The Employee agrees
that his hours of work will vary and may be irregular and will be those hours
reasonably required to meet the objectives of his employment. The Employee
agrees that the compensation described in Section 3 of this Agreement
compensates him for all hours worked.




1.3 Avoidance of Conflicts of Interest. The Employee will comply with all
policies and directives regarding conflicts of interest adopted from time to
time by the Board. The Employee will not serve as a director, officer, employee
or agent of or hold any position or office with any corporation, firm, person or
entity other than the Company (the "Outside Interest") without obtaining prior
written approval from the Board, such approval not to be unreasonably withheld
The Board may in its sole discretion require the Employee to resign from any
Outside Interest if the Board is of the opinion that the Outside Interest has
resulted in or is reasonably likely to result in a conflict of interest.




1.4 Additional Board Membership. If and to the extent the Employee is requested
to serve as an officer on a board of directors of any affiliate of the Company
(other than the Company), the Employee agrees to serve in such capacity(ies)
without additional compensation. If the Employee is so requested by the board of
directors of such companies, to resign from a board or officer position, whether
due to termination of employment or otherwise, the Employee agrees to so resign,
and such resignation will not constitute a constructive dismissal or otherwise
constitute a breach of this Agreement.











--------------------------------------------------------------------------------

-2-




2.

Term of Agreement. The team of this Agreement shall begin on the date first
noted above (the "Effective Date") and shall continue until terminated by either
party at such party's sole discretion and in accordance with Section 4 herein.




3.

Compensation.




3.1

Base Salary. As payment for the services rendered by the Employee during the
Term of this Agreement, the Company shall pay to the Employee an annualized base
salary (the "Base Salary") of CDN $693,078 per year. The Base Salary, as earned,
shall be payable on the Company's normal payroll schedule and is subject to
lawfully required withholdings. Increases in the Base Salary shall be subject to
the Board's discretion, exercised from time to time based on performance and
other factors deemed relevant by the Board. The Base Salary shall be reviewed
annually within 90 days of the end of the Company's fiscal year end.




3.2

Employee Benefits. The Employee shall be entitled to be enrolled in all employee
benefits that the Company may make generally available from time to time for its
comparably situated executive employees, including those available, if any,
under any group health, dental, life or disability insurance plans. The benefits
will be provided in accordance with the formal plan documents or policies and
any issues with respect to entitlement or payment of benefits under the
insurance benefits package will be governed by the terms of such documents or
policies. The Company reserves the right to unilaterally modify, amend, and
terminate any benefits and benefit plans.




3.3

Stock Options. The Employee shall be eligible to receive options to purchase
shares of the common stock of the Company, as determined by the Board from
time-to­ time. The terms and conditions of such stock options shall be governed
by the stock option plan applicable to such stock options granted to the
Employee (collectively all such stock option plans, the "Stock Option Plan") and
the stock option agreements between the Company and the Employee in respect of
such stock options (collectively the "Stock Option Agreements




3.4

Bonus. The Employee will be eligible for bonuses and/or additional stock options
in accordance with any Incentive Plans established from time to time by the
Board of Directors in its discretion.




3.5

Vacation. The Employee shall be entitled to paid vacation which shall accrue pro
rata The Employee shall be entitled to paid vacation, accrued during the course
of the year, of five weeks' vacation per year. Unused accrued vacation may be
carried over to the following year in an amount equal to the annual vacation
accrual hereunder, or, if different, the maximum amount allowable under the
Company's standard policy for its employees in effect from time to time. Unused
vacation in excess of the allowed carry over shall be forfeited. The Employee
shall also be entitled to such holidays with full pay as the Company generally
affords its employees.




3.6

Deductions from Compensation. The Company shall be entitled to deduct and
withhold from all compensation payable to the Employee all amounts it reasonably
determines are required to be deducted or withheld pursuant to any present or
future law, ordinance, regulation, order, writ, judgment, or decree requiring
such deduction and withholding.














--------------------------------------------------------------------------------

-3-







3.7

Travel and Other Expenses. The Company shall pay or promptly reimburse the
Employee for those travel, promotional and similar expenditures incurred by
Employee which the Company determines are reasonably necessary for the proper
discharge of the Employee's duties under this Agreement and for which the
Employee submits appropriate receipts and indicates the amount, date, location
and business character. Travel and other expenses will be reviewed and approved
by the Chair of the Board on a regular basis.




3.8

Additional Benefits. In addition to the benefits set forth above, the Employee
shall also be entitled to receive during the term of employment those benefits
set forth on Exhibit A hereto. The Employee shall be solely responsible for
personal income tax liability, if any, arising from the Company's provision of
such benefits; however, the Company may be required to withhold certain amounts
as required by CCRA in the event that the benefits are determined to be taxable
benefits.




4.

Termination.




4.1

Termination For Cause. The Company may terminate this Agreement at any time
without prior notice for "cause" (as defined below) with no severance or other
obligation to the Employee, other than payment of the amount of unpaid earned
Base Salary accrued pursuant to Section 3.1 to the date of such termination.
 For purposes of this Agreement "cause" shall consist of (a) any act or acts
which at common law in the Province of British Columbia are just cause for
dismissal; or (b) a material breach of the Code of Ethics adopted by the Board
and agreed to by the Employee, as amended from time to time.  A resignation by
the Employee at any time after the occurrence of an event which would constitute
cause for termination by the Company shall be considered a termination by the
Company for cause. In the event of termination of the Employee's employment
under this paragraph, the Employee's rights with respect to any and all stock
options will be governed, in all respects, by the applicable stock option
agreement under which such options were granted.




4.2

Termination Without Cause. Subject to the conditions stated in Sections 4.4 and
4.5, the Company may terminate this Agreement, without cause, at any time for
any reason, or no reason, and with or without notice.




4.3

Voluntary Termination By Employee Upon Good Reason. Subject to the conditions
stated in Sections 4.4 and 4 5, this Agreement may be terminated by the Employee
for Good Reason. "Good Reason" means




(a)

a change in title of the Employee as set forth in Section 1.1;




(b)

a material reduction in the authority or responsibility of the Employee;




(c)

one or more reductions, in the cumulative amount of 5 percent or more, in the
Base Salary of the Employee;











--------------------------------------------------------------------------------

-4-




(d)

any notification to the Employee that his principal place of work will be
relocated by a distance of 80 kilometres or more; or




(e)

removal of the Employee from the Board of the Company for any reason other than
termination of this Agreement for cause.




4.4

Severance. In the event the Employee's employment is terminated (a) by the
Company without cause; or (b) by the Employee for Good Reason, subject to the
conditions stated herein and if the Employee does not elect to enter into the
Consulting Agreement referred to in Section 4.5 below, upon the date the written
notice of termination is given to the Employee or the Company (the "Termination
Date"), the Company shall provide the Employee with the following:







(a)

Severance. The Company shall pay the Employee a lump sum amount equivalent to 12
months' salary plus an amount equal to the average of annual bonus payments
received by the Employee in the previous three years of employment, within five
business days of such termination of employment. In addition, the Company shall
pay the Employee a regular monthly payment equivalent to one- half Base Salary,
for 24 months following the Termination Date (the "Severance Period"). Payment
will be subject to the usual deductions and will be made from the Company
payroll. If the Employee is entitled to compensation and benefits arising from
termination of employment due to change of control under the Executive Change of
Control Agreement between the parties, such compensation and benefits shall be
in lieu of and not in addition to compensation under this Section 4.4.




(b)

Bonus. During the Severance Period, the Employee will be entitled to receive an
amount equal to the average of annual bonus payments received by the Employee in
the previous three years of employment. The bonus payment will be made in
twenty-four equal regular monthly payments during the Severance Period, at the
same time as the payment of monthly salary pursuant to paragraph 4.4(a) herein
is made.




(c)

Benefits. The Company shall provide, or pay to the Employee an amount equal to
the cost to the Company for 24 months for providing, the benefits set out in
Section 3.2 and Exhibit "A" to this Agreement.




(d)

Stock Options. Any outstanding vested stock options held by the Employee on the
Termination Date shall be exercised by the Employee within 30 days of the
Termination Date, and if not so exercised, shall be cancelled, and any unvested
options held by the Employee on the Termination Date shall be cancelled.

 

(e)

Notwithstanding the foregoing, the Company's obligation to make severance
payments, pay bonus payments and provide benefits pursuant to this Section 4.4
is expressly conditioned upon the Employee's ongoing compliance with the
provisions of the Confidentiality, Inventions and Non-Competition Agreement. In
the event the Employee materially breaches the tern's of such agreement, the
Company's obligations hereunder shall automatically terminate, without any
notice to the Employee. The Employee agrees that severance as provided for in
Sections 4.4 and 4.5 herein shall be the sole consideration to which he is
entitled in the event of the termination of his employment without cause or for
Good Reason, and that severance will not be paid in the event of termination
with cause or resignation without Good Reason, except as set out in Sections 4.4
and 4.5 and the Employee expressly waives and relinquishes any claim to other or
further consideration. Severance pay, bonus pay and provision of benefits under
this Section 4.4 are expressly conditioned upon the Employee's execution and
delivery of a release of all claims against the Company in a form satisfactory
to the Company, acting reasonably.








--------------------------------------------------------------------------------

-5-







4.5 Consulting Agreement. If the Employee wishes to retire or resign (provided
that in connection with such retirement or resignation the Employee does not
enter into any gainful employment for two years, other than the Consulting
Agreement (as defined below)), terminates his employment for Good Reason or is
terminated without cause (any of the foregoing hereinafter the "Event"), the
Company shall offer the Employee a consulting agreement (the "Consulting
Agreement"), to be effective the day prior to the Event, substantially on the
terms set out on Exhibit B attached hereto, to allow the Employee to work on a
part-time basis as a management consultant, for a period of 24 months after the
date of the Event (the "Transitional Term"). Any outstanding and vested stock
options held by the Employee on the day of the Event (the "Existing Options")
shall remain unaffected by the Event and shall not be cancelled as a result of
the Event, subject to the teens of the Consulting Agreement. Any outstanding but
unvested stock options held by the Employee on the day prior to the Event shall
be deemed to be immediately vested on such prior day, to the same extent such
stock options would have vested on or before 24 months after the Event (the
"Accelerated Options"), if the Event had not occurred, and the non-vested
portion of any stock options which would have vested after such 24 month period
shall be cancelled as of the Event. The Employee shall have the right to
exercise the Existing Options and the Accelerated Options within the earlier of
(i) 30 days of the end of the Transitional Term, (ii) 30 days after the
termination of the Consulting Agreement by the Employee and (iii) the expiry
dates of the respective Existing Options and Accelerated Options. The Company
covenants to take all acts and execute all documents necessary to ensure that
existing and future stock option agreements between the Company and the Employee
contain vesting provisions consistent with the terms set out in this paragraph.




Notwithstanding the foregoing, the Company's obligation in this Article 4.5 is
expressly conditioned upon the Employee's ongoing compliance with the provisions
of the Confidentiality, Inventions and Non-Competition Agreement. In the event
the Employee materially breaches the terms of such agreement, the Company's
obligations hereunder and the Consulting Agreement shall automatically
terminate, without any notice to the Employee, provided that in the event the
Company terminates the Consulting Agreement without cause, the Employee shall be
automatically released from any and all obligations pertaining to the non-
compete provisions under the Confidentiality, Inventions and Non-Competition
Agreement, and any and all amounts payable under the Consulting Agreement shall
become immediately payable. In the event the Company terminates the Consulting
Agreement for cause or the Employee terminates the Consulting Agreement, the
non-compete provisions under the Confidentiality, Inventions and Non-Competition
Agreement shall continue to apply and be enforceable, and only those amounts
payable by the Company under the Consulting Agreement until the date of
termination of the Consulting Agreement shall become immediately payable.











--------------------------------------------------------------------------------

-6-







4.6 Return of Company Property. At the time of termination of this Agreement, or
as earlier requested, the Employee shall return to the Company all products,
books, records, forms, specifications, formulae, data, data processes, designs,
papers and writings relating to the business of the Company, including without
limitation Confidential Information, proprietary or licensed computer programs,
customer lists and customer data and/or copies or duplicates thereof in the
Employee's possession or under the Employee's control. The Employee shall not
retain any copies or duplicates of such property and all licenses granted to him
by the Company to use computer programs or software shall be revoked as of the
date of such termination.




5.

Change of Control. Concurrently with the execution of this Agreement and as a
condition precedent to the Employee's obligations hereunder, the Company shall
execute and deliver to the Employee, the Executive Change of Control Agreement
attached hereto as Exhibit C. The Employee is subject to a certain Executive
Change of Control Agreement with the Company dated June 6, 2000, which agreement
shall be deemed superseded in its entirety and of no further force and effect
upon the Company's delivery to the Employee the agreement attached as Exhibit C
fully executed by the Company.




6.

Confidentiality, Inventions, Information and Non-Competition Agreement.
 Concurrently with the execution of this Agreement and as a condition precedent
to the Company's obligations hereunder, the Employee shall execute and deliver
to the Company the Confidentiality, Inventions and Non-Competition Agreement
attached hereto as Exhibit D. Subject to Section 4.5 and the tends and
conditions of the Consulting Agreement, the provisions of such Confidentiality,
Inventions, Information and Non-Competition Agreement shall remain in full force
and effect after termination of employment, whether for cause or without cause.




7.

Other Provisions.




7.1 Compliance With Other Agreements. The Employee represents and warrants to
the Company that the execution, delivery and performance of this Agreement and
the Confidentiality, Inventions and Non-Competition Agreement will not conflict
with or result in the violation or breach of any term or provision of any order,
judgment, injunction, contract, agreement, commitment or other arrangement to
which the Employee is a party or by which he is bound. The Employee acknowledges
that the Company is relying on his representation and warranty in entering into
this Agreement, and agrees to indemnify the Company from and against all claims,
demands, causes of action, damages, costs or expenses (including attorneys'
fees) arising from any breach thereof.




7.2 Nondelegable Duties. This is a contract for the Employee's personal
services. The duties of the Employee under this Agreement are personal and may
not be delegated or transferred by the Employee in any manner whatsoever, and
shall not be subject to involuntary alienation, assignment or transfer by the
Employee during his life.








--------------------------------------------------------------------------------

-7-


7.3 Entire Agreement. This Agreement, the Confidentiality, Inventions and
Non-competition Agreement, the Stock Option Plan, the Stock Option Agreements
and the Executive Change of Control Agreement are the only agreements and
understandings between the parties pertaining to the subject matter of said
agreements, and supersede all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter. This Agreement and any
documents and agreements to be delivered pursuant to this Agreement supersede
all previous invitations, proposals, letters, correspondence, negotiations,
promises, agreements, covenants, conditions, representations and warranties with
respect to the subject matter of this Agreement. There is no representation,
warranty, collateral term or condition or collateral agreement affecting this
Agreement, other than as expressed in writing in this Agreement. Without
limiting the foregoing, the parties acknowledge and agree that the Employee
Confidentiality Inventions and Non-Competition Agreement dated October 1992
between the parties (the "Proprietary Rights Agreement") is superseded by the
terms of this Agreement with effect as of the date of this Agreement, except
that all matters governed by the Proprietary Rights Agreement prior to the
effective date of this Agreement and the parties' respective rights and
obligations with respect thereto will continue to be governed by the Proprietary
Rights Agreement as if that agreement remained in full force and effect.




7.4 Administrative Assistance. The Company hereby acknowledges that the Company
does not restrict the Employee from choosing to hire one or more personal
administrative assistants to assist him in performing some of the administrative
duties set out in the Employment Agreement. However, while the Employee may hire
one or more personal administrative assistants, the Employee shall be solely
responsible for the payment of salary and benefits to such personal
administrative assistants and the Company shall have no legal obligations owed
to such personal administrative assistants or to the Employee relating to the
employment of such personal administrative assistants. The Employee shall
indemnify the Company for any costs directly or indirectly incurred by the
Company with respect to the Employee's employment or personal administrative
assistants.




7.5 Further Assurances. The Company shall take any and all steps necessary to
implement the terms and conditions set out in this Agreement.




7.6 Governing Law, Venue. This Agreement shall be governed by and construed
according to the laws of the Province of British Columbia. The prevailing party
shall be entitled to reasonable lawyers' fees and costs incurred in connection
with any litigation arising under or related to this Agreement.




7.7 Severability. If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.

 

7.8 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Agreement to the extent such provision is
for the benefit of the waiving party. No waiver by either party of a breach of
any provision of this Agreement shall he construed as a waiver of any subsequent
or different breach, and no forbearance by a party to seek a remedy for
non-compliance or breach by the other party shall be construed as a waiver of
any right or remedy with respect to such non-compliance or breach.







--------------------------------------------------------------------------------

-8-

 




7.9 Binding Effect. The provisions of this Agreement shall bind and inure to the
benefit of the parties and their respective successors and permitted assigns.




7.10 Notice. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given upon receipt if personally delivered or delivered
by courier, on the date of transmission if transmitted by facsimile, or three
days after mailing if mailed, to the addresses of the Company and the Employee
contained in the records of the Company at the time of such notice. Any party
may change such party's address for notices by notice duly given pursuant to
this Section 7.8.




7.11 Disputes. Subject to Article 4 of Exhibit D, all disputes arising out of or
in connection with the employment relationship between the parties, including
disputes arising out of or in connection with this Agreement, are to be referred
to and finally resolved by arbitration administered by the British Columbia
International Commercial Arbitration Centre, pursuant to its Rules. The place of
arbitration will be Vancouver, British Columbia.




7.12 Headings, Pronouns. The Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any and all uses of masculine or
feminine pronouns herein are solely to aid in the ease of reading this Agreement
and any such pronoun usage shall have equal application to the members of the
opposite gender.




7.13 Independent Legal Advice. The Employee agrees that the contents, terms and
effect of this Agreement have been explained to him by a lawyer retained by him
and are fully understood. The Employee further agrees that the consideration
described aforesaid is accepted voluntarily for the purpose of employment with
the Company under the terms and conditions described above.




7.14 Counterparts. This Agreement may be executed by the parties in counterpart,
and may be delivered by fax. Notwithstanding the date of the execution of and
delivery of any such counterparts, their date of execution shall be deemed to be
the effective date of this Agreement as set out above.











--------------------------------------------------------------------------------




- 9 -







SO AGREED as of the date first entered above.







Angiotech Pharmaceuticals, Inc.

 

Employee

/s/ David T. Howard

 

/s/ William Hunter, MD

David T. Howard

 

William Hunter, MD

Chair of Compensation Committee

 

President and Chief Executive Officer

Board of Directors

 

 





























--------------------------------------------------------------------------------







EXHIBIT A TO EXECUTIVE EMPLOYMENT AGREEMENT
OF WILLIAM L. HUNTER, MD




Additional Benefits (if none are listed, there are no additional benefits)













 

 

 

Initialled by

Company

Representative:

1.

The Company will pay for your monthly car lease to a maximum amount of CDN
$3,000 per month.

 

/s/ DTH

 

 

 

 

2.

The Company will pay for your annual tax planning and tax preparation in an
amount not to exceed CDN $20,000 per year.

 

/s/ DTH

 

 

 

 

3.

The Company will pay for expenses incurred for your spouse to accompany you on
business travel once a quarter and for your entire family, including your nanny,
to accompany you on business travel twice a year, to an amount not to exceed CDN
$75,000 per year.

 

/s/ DTH

 

 

 

 

4.

The Company will pay for a CDN $5,000,000 term life insurance policy, with the
beneficiary to be named by you, to cover any estate taxes and other expenses
incurred by your beneficiary due to your death.

 

/s/ DTH

 

 

 

 

5.

Should private health care become available in Canada, the Company will pay the
costs for insurance coverage for you and your dependent.

 

/s/ DTH

 

 

 

 

6.

The Company will make available to you and your dependents enrolment and
coverage in the Angiotech Pharmaceuticals (US), Inc. employee medical plan or
pay for the costs for you and your dependents to attain similar medical coverage
in an individual plan in the USA.

 

/s/ DTH

 

 

 

 

7.

The Company will pay for the cost for you to have an executive medical once per
year.

 

/s/ DTH

















--------------------------------------------------------------------------------

EXHIBIT B
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT is made and entered into effective _____, 2004 (the
"Effective Date") by Angiotech Pharmaceuticals, Inc., a British Columbia
corporation (the "Company"), and Dr. William L. Hunter ("Consultant").




BACKGROUND




WHEREAS:




A.

the Consultant has been employed by the Company pursuant to a certain Executive
Employment Agreement ("EEA") dated ________, 2004;




B.

the Consultant and the Company have agreed to enter into this Agreement whereas
the Consultant wishes: to retire from the Company; to voluntarily terminate his
employment as an employee for Good Reason (as defined in the EEA); or is being
terminated without cause, and in any event such cessation as an employee of the
Company is to be effective the first calendar day following the date of this
Consulting Agreement; and




C.

the Company desires to retain the services of the Consultant to provide
transitional services as described herein, and the Consultant desires to provide
such services and thereby obtain consideration to which he is not otherwise
entitled, on the terms and subject to the conditions set forth in this
Consulting Agreement;




THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:




AGREEMENT




1.

Termination of Existing Agreement.      The Executive Employment Agreement shall
be deemed terminated and of no further force or effect as of 11:59 p.m., PDT, on
the first calendar day following the date of this Consulting Agreement (the
"Termination Date").The Consultant shall be deemed to have voluntarily retired
and thereby resigned from his employment. The Consultant agrees that he shall
not stand for re-election as a director of the Company after expiration of the
Consultant's current term, unless so requested by the Company. Nothing herein
shall be deemed to waive or impair the Consultant's duties, rights or
entitlements arising under the Executive Employment Agreement prior to the
Termination Date.




2.

New Position and Duties.




2.1 Title. The Company hereby agrees to employ the Consultant and the Consultant
agrees to serve the Company as its Management Consultant, subject to the terms
and conditions set forth in this Consulting Agreement.













--------------------------------------------------------------------------------

-2-




2.2 Duties. The Consultant shall report directly to the Board of Directors or
any officer of the Company designated by the Board of Directors, assist the
Company as reasonably requested in the transition of his job duties and
responsibilities to his successor as designated by  the Company, and provide
assistance to the Company in advancing its business interests. The Company in
its sole discretion may alter the Consultant's job title and/or duties, provided
that  any such alteration shall not require Consultant to devote time in excess
of that specified in Section 2.3 below. The Consultant shall discharge his
duties honestly, faithfully and to the best of his ability.




2.3 Efforts.

The Consultant shall devote an average of one hundred and twenty (120) hours per
calendar quarter to his duties hereunder, or such lesser amount as may be
requested by the Company. The Consultant shall maintain contemporaneous records
of his time expenditures, tracked in hourly increments. The Consultant agrees to
make himself available to perform his duties within three business days of being
provided notice his services are needed unless Consultant is unavailable; the
Consultant further agrees that he will not be unavailable for a period in excess
of two weeks consecutively or twelve weeks cumulatively during the Term of this
Consulting Agreement unless otherwise agreed in writing by the Company, acting
reasonably. The parties agree that the Consultant generally will be able to
fulfill his duties hereunder via telephone and electronic communications and
will not be deemed unavailable if he is thereby in communication with the
Company, but the Consultant acknowledges his physical presence may be required
on occasion at the offices of the Company or at other locations, upon reasonable
advance notice. Notwithstanding the forgoing, the Consultant agrees to provide
such services as necessary to qualify as a "Service Provider" as defined in the
Company's stock option plans applicable to the Consultant immediately prior to
the Termination Date.




3.

Term of Agreement. The term of this Consulting Agreement shall begin on the date
of this Consulting Agreement and end on the second anniversary of the
Termination Date, unless earlier terminated as provided herein (with the actual
period of services provided hereunder referred to as the "Tenn."). The parties
agree that the consulting services provided hereunder is at  will, meaning that
either party can terminate the consulting relationship at any time, with or
without cause or notice, with no further obligation to the other except as
provided herein.




4.

Consideration.




4.1 Salary. Within five business days of the execution of this Agreement, the
Company shall pay the Consultant a lump sum amount equivalent to the
Consultant's salary as  an employee of the Company for the previous twelve
months, without deduction (the "Salary  Lump Sum"). In addition, as payment for
the services rendered by the Consultant during the  Term, the Company shall pay
to the Consultant a regular monthly payment equivalent to one-  half of the
monthly salary received by the Consultant immediately prior to the Termination
Date ("Salary") throughout the Term of this Agreement. The Salary, as earned,
shall be payable on  the Company's normal payroll schedule and shall not be
subject to any withholdings.




4.2 Bonuses. In addition to the payment of the Salary Lump Sum and the Salary
during the Term of this Consulting Agreement, the Consultant will be paid a lump
sum signing  bonus in the amount of $         , being equal to the average
annual bonus payments received by the Consultant as an employee of the Company
during his previous three years of employment (the "Signing Bonus") with the
Company. The Signing Bonus will be paid in lump sum, without withholdings,
contemporaneously with the Salary Lump Sum payment. Furthermore, during the
Term, the Company shall pay the Consultant an amount equal to the average of
annual bonus payments received by the Consultant in the last three years prior
to the Termination Date, in 24 equal regular monthly payments, payable with the
Salary, and without withholdings.











--------------------------------------------------------------------------------

-3-




4.3 Consultant Benefits. The Consultant shall be entitled to continuation of
employee benefits during the Term, to the extent provided immediately prior to
the Termination Date. If any group insurance plan under which Consultant and his
dependents are covered at the beginning of or during the Term does not permit
Consultant's and/or his dependents' ongoing coverage during the Term, the
Company will provide, or reimburse Consultant for the cost of maintaining
comparable coverage, if Consultant desires such coverage, under an individual
plan or policy. The Company will pay the Consultant a tax gross-up payment of
forty percent (40%) of the costs of such benefits coverage to the extent the
Company's payment of the same constitutes taxable income to the Consultant,
which payment shall be made to the Consultant by February 28th of the year
following that in which the taxable event occurred.




 4.4 Vested and Unrested Stock Options. The Consultant shall not, by operation
of this Consulting Agreement lose any rights in and to any stock options held by
him on the day prior to the Termination Date, except as provided herein. Any
outstanding and vested stock options held by the Consultant on the day of the
Termination Date (the "Existing Options") shall remain unaffected by the
Termination Date and shall not be cancelled as a result of the Termination Date,
subject to the terms of this Consulting Agreement. Any outstanding but unvested
stock options held by the Employee on the day prior to the Termination Date
shall be deemed to be immediately vested on such day prior to the Termination
Date, to the same extent such stock options would have otherwise vested within
24 months after the Termination Date, if such termination had not occurred (the
"Accelerated Options"). Any other stock options (i.e. those which would have
vested after such 24 month period) shall be cancelled on the Termination Date.
With respect to Existing Options and Accelerated Options, the Consultant shall
have until the earlier of (i) 30 days after the end of the Termination Date,
(ii) 30 days after the Term if terminated by the Consultant and (iii) the expiry
dates for the Consultant's respective Existing Options and Accelerated Options
as set forth in the applicable Stock Option Agreement to exercise the Existing
Options and Accelerated Options. Any Existing Options and Accelerated Options
not exercised by such date shall terminate. Except as expressly set forth
herein, the terms and conditions of the Existing Options and Accelerated Options
shall be governed by the Company's stock option plan applicable to the
Consultant's stock option agreements immediately prior to the Termination Date,
which is incorporated herein by reference and which, together with any stock
option agreements with the Consultant shall control such stock options in all
respects. The Company covenants to take all acts and execute all documents
necessary to ensure that existing and future stock option agreements between the
Company and the Consultant contain vesting provisions consistent with the terms
set out in this paragraph.




4.5 Deductions from Compensation. The Company shall not deduct or withhold from
any compensation or consideration payable to the Consultant hereunder any
amounts it would otherwise have lawfully deducted or withheld had the Consultant
been an employee of the Company. The Consultant hereby agrees to indemnify the
Company in the event that Canada Customs and Revenue Agency ("CCRA") makes a
claim against the Company for failing to withhold any amounts from payments to
the Consultant hereunder that the CCRA determines were to have been withheld or
lawfully deducted by the Company.











--------------------------------------------------------------------------------

-4-




4.6 Travel and Other Expenses. The Company shall pay or promptly reimburse the
Consultant for those travel, promotional and similar expenditures incurred by
Consultant which the Company determines are reasonably necessary for the proper
discharge of the Consultant's duties under this Consulting Agreement and for
which the Consultant submits appropriate receipts indicating the amount, date,
location and business character of the expenses.




5.

Termination.




5.1 Termination for Cause. The Company may terminate this Agreement at any time
without prior notice for "cause" (as defined below) provided that it shall pay
to the Consultant the full amount of unpaid earned Salary and bonus the
Consultant would have been paid pursuant to Sections 4.1 and 4.2 through to the
end of the Term. For purposes of this Agreement "cause" shall consist of any act
or acts which at common law in the Province of British Columbia are just cause
for dismissal as if the Consultant was an employee of the Company. A resignation
by the Consultant at any time after the occurrence of an event which would
constitute cause for termination by the Company shall be considered a
termination by the Company for cause. In the event of the termination of the
Consultant's retainer under this provision of this Agreement, the Consultant's
rights with respect to any and all stock options previously and hereafter vested
or granted by the Company shall be governed in all respects by the applicable
Stock Option Plan under which such options were granted.




5.2 Termination Without Cause. The Company may terminate this Agreement at any
time without cause provided that it shall pay to the Consultant the full amount
of unpaid earned Salary and bonus the Consultant would have been paid pursuant
to Sections 4.1 and 4.2 through to the end of the Term had there been no
termination, contemporaneously with such termination. In the event of the
termination of the Consultant's employment under this provision of this
Agreement, the Consultant's rights with respect to any and all stock options
previously and hereafter vested or granted by the Company shall be governed in
all respects by the applicable Stock Option Plan under which such options were
granted. If the Company terminates this Agreement without cause, or for any
reason other than cause, the Company expressly acknowledges and agrees that the
Consultant shall be immediately released from any and all non-compete provisions
or covenants, under this or any other agreement, between the Company and the
Consultant, without any further action, and whether or not the Company has made
the payments required pursuant to this section in accordance with its terms.




6.

Confidentiality, Inventions and Non-Competition Agreement. The Consultant's
Confidentiality, Inventions and Non-Competition Agreement dated             ,
2004 shall remain in full force and effect during this Consulting Agreement,
except as provided for in Section 5 herein.




7.

Other Provisions.











--------------------------------------------------------------------------------

-5-




7.1 Compliance with other Agreements. The Consultant represents and warrants to
the Company that the execution, delivery and performance of this Consulting
Agreement will not conflict with or result in the violation or breach of any
term or provision of any order, judgment,  injunction, contract, agreement,
commitment or other arrangement to which the Consultant is a party or by which
he is bound. The Consultant acknowledges that the Company is relying on his
representation and warranty in entering into this Consulting Agreement, and
agrees to indemnify the Company from and against all claims, demands, causes of
action, damages, costs or expenses (including legal fees) arising from any
breach thereof.




7.2 Nondelegable Duties. This is a contract for the Consultant's personal
services. The duties of the Consultant under this Consulting Agreement are
personal and may not be delegated or transferred by the Consultant in a manner
whatsoever, and shall not be subject to involuntary alienation, assignment or
transfer by the Consultant during his life.




7.3 Entire Agreement As of the Effective Date, this Consulting Agreement, the
Confidentiality, Inventions and Non-Competition Agreement, and the stock option
agreements (and the stock option plans governing the stock options granted by
such stock option agreements) will be the only agreements and understandings
between the parties pertaining to the subject matter of said agreements, and
supersede all prior agreements, summaries of agreements, descriptions of
compensation packages, discussions, negotiations, understandings,
representations or warranties, whether verbal or written, between the parties
pertaining to such subject matter. This Agreement and any documents and
agreements to be delivered pursuant to this Agreement supersede all previous
invitations, proposals, letters, correspondence, negotiations, promises,
agreements, covenants, conditions, representations and warranties with respect
to the subject matter of this Agreement. There is no representation, warranty,
collateral term or condition or collateral agreement affecting this Agreement,
other than as expressed in writing in this Agreement.




7.4 Governing Law, Venue. This Consulting Agreement shall be governed by the
laws of the Province of British Columbia without regard to its conflicts of
laws/rules. The parties hereby agree the venue for all matters and actions
arising under this Consulting Agreement shall be and remain exclusively in BC
Supreme Court sitting in Vancouver, British Columbia and the parties hereby
irrevocably consent to the personal jurisdiction of such courts. The prevailing
party shall be entitled to reasonable legal fees and costs incurred in
connection with any litigation arising under or related to this Consulting
Agreement.




7.5 Severability. If any provision of this Consulting Agreement is held to be
invalid or unenforceable to any extent in any context, it shall nevertheless be
enforced to the fullest extent allowed by law in that and other contexts, and
the validity and force of the remainder of this Consulting Agreement shall not
be affected thereby.




7.6 Amendment and Waiver. This Consulting Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Consulting Agreement to the extent such
provision is for the benefit of the waiving party. No waiver by either party of
a breach of any provision of this Consulting Agreement shall be construed as a
waiver of any subsequent or different breach, and no forbearance by a party to
see a remedy for non-compliance or breach by the other party shall be construed
as a waiver of any right or remedy with respect to such non-compliance or
breach.




7.7 Binding Effect. The provisions of this Consulting Agreement shall bind and
inure to the benefit of the parties and their respective successors and
permitted assigns.








--------------------------------------------------------------------------------

-6-




7.8 Notice. All notices and other communications under this Consulting Agreement
shall be in writing and shall be given by personal or courier delivery,
facsimile or first class mail, certified or registered with return receipt
requested, and shall be deemed to have been duly given upon receipt if
personally delivered or delivered by courier, on the date of transmission if
transmitted by facsimile, or three days after mailing if mailed, to the
addresses of the Company and the Consultant contained in the records of the
Company at the time of such notice. Any party may change such party's address
for notices by notice duly given pursuant to this Section 7.8.




 7.9 Headings, Pronouns, Presumption. The section and other headings contained
in this Consulting Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Consulting Agreement.
Any and all uses of masculine or feminine pronouns herein are solely to aid in
the ease of reading this Consulting Agreement and any such pronoun usage shall
have equal application to the members of the opposite gender. The parties have
negotiated this Consulting Agreement at arm's length and have each had the
opportunity to consult with counsel regarding the meaning and effect of this
Consulting Agreement; accordingly, no presumption shall attach with respect to
the identity of the party drafting any provision hereof.




7.10 Assumption of Agreement. In the event of the sale of the stock or
substantially all of the assets of the Company, the Company shall cause the
purchaser to assume the Company's obligations hereunder.




7.11 Execution. This Agreement may be executed by facsimile signature with the
original signature to follow promptly, and/or in counterpart originals, which
together shall constitute a single agreement.




Angiotech Pharmaceuticals, Inc.

   

 

Employee:






 

By:

       

 

William L. Hunter, MD

       

 

President and Chief Executive Officer

      

 

 

 

 

 

Dated: _____, 2004                          

 

Dated: April 23, 2004











--------------------------------------------------------------------------------

EXHIBIT C
EXECUTIVE CHANGE OF CONTROL AGREEMENT




This Agreement is made as of April 23, 2004, between Angiotech Pharmaceuticals,
Inc., a British Columbia corporation ha mg an office at 6660 N.W. Marine Drive,
Vancouver, British Columbia V6T 1Z4 (the "Company") and William L. Hunter, MD,
of Vancouver, British Columbia ("the "Employee"). This Agreement supersedes all
prior agreements between the parties with respect to the subject matter hereof,
which prior agreements are hereafter deemed null and void.




THIS AGREEMENT WITNESSES:




1.

Definitions - In this Agreement, the following terms shall have the meanings
ascribed below:




(a)

"Change of Control" means:




(i)

a change in the composition of the board of directors of the Company, as a
result of which fewer than one-half of the incumbent directors are directors who
had been directors of the Company 12 months prior to such change, with the
exception of any such change in the composition of the board made with the
approval of the board as it was constituted immediately prior to such change; or




(ii)

the acquisition or aggregation of securities by any Person pursuant to which
such Person is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding base capital stock (meaning the securities of
the Company ordinarily, and apart from rights accruing under special
circumstances, having the right to vote at elections of directors of the
Company), except that any change in the relative beneficial ownership of the
Company's securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of base capital stock, and any decrease
thereafter in such Person's ownership of securities shall be disregarded until
such Person increases in any manner, directly or indirectly, his, her or its
beneficial ownership of any securities of the Company.




(b)

"Employee Benefit Plans" means such medical, dental, eye care, disability, life
and other health insurance benefit plans maintained, in whole or in part, by the
Company on behalf of employees generally or executive employees over a certain
grade level.




(c)

"Employee Option Plans" means such stock option, stock appreciation rights,
restricted stock, phantom stock or similar plans or agreements maintained, in
whole or in part, by the Company on behalf of either employees generally or
executive employees over a certain grade level.




(d)

"Executive Compensation Programs" means, any compensation programs maintained,
in whole or in part, by the Company on behalf of executive employees over a
certain grade level, including without limitation bonus or incentive programs
tied to the performance of the Company.




(e)

"Good Reason" means a material reduction in the authority or responsibility of
the Employee, one or more reductions, in the cumulative amount of 5 percent or
more, in the Base Compensation of the Employee or any notification to the
Employee that his or her principal place of work will be relocated by a distance
of 80 kilometres or more.











--------------------------------------------------------------------------------







-2-




(e)

"Person" means any individual, partnership, unincorporated organization or
association, trust, body corporate, government or government agency or
authority, trustee, executor, administrator or other

legal representative or other legal entity whatsoever.




(f)

"Term" means the time period from the effective date of this Agreement until the
employment of the Employee is terminated.




2.

Change of Control - If a Change of Control occurs during the Term, the Employee
shall become fully vested under all Employee Option Plans and Executive
Compensation Programs, regardless of any provision in such plans or agreements
that do not provide for full vesting.




3.

Rights Upon Termination Due to Change of Control — In addition to any other
rights the Employee may have against the Company, if at the time of a Change of
Control or within twelve (12) months after the occurrence of a Change of
Control, either:




(a)

the Employee voluntarily resigns his or her employment for Good Reason; or




(b)

the Company terminates the Employee's employment for any reason;




then the Employee shall be entitled to the following payments and benefits:




(c)

an amount equal to three times the Employee's base annual compensation, payable
in one lump sum within five (5) business days from the termination of the
Employee's employment unless the Company and the Employee agree otherwise in
writing;




(d)

an amount equal to three time the average of the amounts paid annually to the
Employee over the previous three years of employment, or if the Employee has
been employed fewer than three years,  the average of the amounts paid annually
to the Employee during his employment with the Company, under all Executive
Incentive Compensation Programs or Executive Bonus Plans, pursuant to Section
   2, payable in one lump sum within five (5) business days from the termination
of the Employee's employment unless the Company and the Employee agree otherwise
in writing; and




(e)         during the period commencing on the date when the termination of the
Employee's employment is effective and ending on the date thirty-six (36) months
after such date, the Employee (and, where applicable, the Employee's dependents)
shall be entitled to continue participation in all Employee Benefit Plans
maintained by the Company, including without limitation life, disability and
health insurance programs, as if the Employee were still an employee of the
Company. Where applicable, the Employee's salary for purposes of such plans
shall be deemed to be equal to the Employee's base annual compensation and to
the extent that the Company finds it impossible to cover the Employee under its
Employee Benefit Plans during the period set out above, the Company shall
provide the Employee with individual policies which offer at least the same
level of coverage and which impose not more than the same costs on the Employee.
In the event the Employee becomes eligible for comparable coverage to that set
out in the Employee Benefit Plans during the period set out above, the coverage
provided under this Paragraph (e) shall terminate immediately.











--------------------------------------------------------------------------------

-3-




4.

Miscellaneous Provisions - The following miscellaneous provisions shall apply to
this Agreement:




(a)

Company's Successors - The Company shall require any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company's business and/or
assets, by an agreement in substance and form satisfactory to the Employee, to
assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession. The Company's failure to obtain such
agreement prior to the effectiveness of a succession shall be a breach of this
Agreement and shall entitle the Employee to all of the compensation, benefits
  and reimbursements to which he or she would have been entitled hereunder as if
there had been a Change of Control and a term due to Change of Control. For all
purposes under this Agreement, the    term "Company" shall include any successor
to the Company's business and/or assets which executes   and delivers the
assumption agreement described in this Subsection 4(a) or which becomes bound by
  this Agreement by operation of law.




(b)

No Assignment - The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including without limitation
by bankruptcy, garnishment, attachment or other creditor's process, and any
action in violation of this Subsection 4(b) shall be void.




(c)

Waiver - No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach   of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at    another time.




(d)

Employee's Successors - This Agreement and all rights of the Employee hereunder
shall enure to the benefit of and be binding on the Employee's heirs and legal
personal representatives.




(e)

Counterparts - This Agreement may be executed by the parties in counterpart, and
may be delivered by fax. Notwithstanding the date of the execution of and
delivery of any such counterparts, their date of execution shall be deemed to be
the effective date of this Agreement as set out above.




IN WITNESS WHEREOF each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.




Angiotech Pharmaceuticals, Inc.

/s/ David T.Howard

 

/s/ William L. Hunter

David T. Howard

 

William L. Hunter, MD

Chair of Compensation Committee                            

 

President and Chief Executive Officer

Board of Directors

 

 







--------------------------------------------------------------------------------

EXHIBIT D
EMPLOYEE CONFIDENTIALITY, INVENTIONS, AND NON-COMPETITION AGREEMENT




This Agreement is made and entered into as of ____, 2004, by and between
Angiotech Pharmaceuticals, Inc., a Canadian corporation, (the "Company") and
William L. Hunter, MD of 444 West 15th Avenue Vancouver, BC, V6R 3B2 (the
"Employee"). This Agreement is in addition to the Employee Confidential,
Inventions, and Non-Competition Agreement executed between the parties in
October 1992, as set out in Article 7.3 of the Executive Employment Agreement.
The Employee acknowledges that this Agreement is an express condition of him
being employed by and/or his ongoing employment with Angiotech Pharmaceuticals,
Inc. Therefore, in consideration of the Employee's initial and/or ongoing
employment, and the special training and knowledge that the Employee will
acquire through his employment with the Company, and of the covenants and
conditions contained herein, the parties agree as follows:





1.

Confidential Information.




1.1. Company Secrets. During and after the Employee's employment with the
Company, the Employee will protect and hold in strictest confidence and not use
nor disclose any Confidential Information of the Company and its subsidiaries,
affiliates and business relations. Confidential Information includes, without
limitation, Inventions (as defined below), ideas, discoveries, trade secrets,
techniques, research, laboratory notes, data, analysis, manufacturing and
production processes, plans, programs, software source and object codes,
specifications, drawings, diagrams, schematics, formulae, algorithms, product
designs and concepts, prototypes, devices, biological materials and their
progeny and derivatives, drug formulations, reports, pre-clinical and clinical
trials (abandoned or undertaken), studies, regulatory filings and
correspondences, technical know-how, methods, patent portfolio, customer and
supplier lists, customer requirements, price lists and policies, budgets,
projections, bids, costs, financial reports and information, financing
materials, training programs and manuals, and sales and marketing programs,
materials, plans, and strategies (jointly, "Confidential Information"), but
excludes, with limitation, information and materials which the Employee can
reasonably demonstrate: (i) were known by the Employee prior to the Company's
disclosure to the Employee, (a) rightfully came into the Employee's possession
from a third party who was not under any obligation, either directly or
indirectly, to the Company to maintain the confidentiality, or (b) had become
generally available to the public through no fault of the Employee. The Employee
will not disclose, use, copy, publish, summarize or remove from the Company's
premises any material containing or disclosing any portion of the Confidential
Infoithation, except as necessary to carry out the Employee's assigned
responsibilities as a Company employee. The Employee shall as appropriate mark
all items containing any of the Confidential Information with prominent
confidentiality notices acceptable to the Company. Upon termination of the
Employee's employment or the earlier request of the Company, all material
containing or disclosing any portion of the Confidential Information shall be
returned to the Company.




1.2

Third Party Information. During and after the Employee's employment with the
Company, the Employee will not (a) use any confidential and proprietary
information of the Company's customers, vendors, consultants and other parties
with whom the Company does business ("Third Party Information") or (b) disclose
any Third Party Information to anyone other than the Company personnel   who
need to know the same in connection with their work for the Company, without the
prior written authorization of an officer of the Company.




2.

Inventions.





--------------------------------------------------------------------------------

-2-




2.1. Assignment. All ownership and other rights in all works, programs,
know-how, techniques, formulas, data, manuals, methods, inventions, ideas,
designs, improvements, discoveries, processes and other works of authorship
developed, conceived or reduced to practice by the Employee, whether alone or
with others, during the term of his employment by the Company, shall be the
exclusive property of the Company ("Inventions"). This will be the case whether
or not an Invention is: (a) capable of being protected by copyright, patent,
trade secret, industrial design, trade mark or other similar legal protection,
(b) conceived, developed or reduced to practice by the Employee during or
outside his regular working hours, or (c) conceived, developed or reduced to
practice by the Employee alone or jointly with others. However, it is
acknowledged and agreed that the term "Invention" shall not include any
invention developed by the Employee outside his regular working hours if such
invention: (i) was not within the scope of the Employee s employment duties, and
(ii) was conceived, developed and reduced to practice without the use of
Confidential Information and the Company's corporate resources. The Employee
hereby irrevocably agrees to and does hereby sell, assign and transfer to the
Company or the Company's designee all rights, title and interest the Employee
may now or in the future have in and to the Inventions, and any improvements
thereon, and waive his moral rights to any and all copyrights subsisting in the
Inventions. The Employee will assist the Company as reasonably requested, at the
Company's expense but without additional compensation to the Employee, during
and after the term of his employment to obtain, perfect, sustain, and enforce,
the Company's rights in and ownership of the Inventions covered hereby,
including without limitation, the execution of additional instruments of
conveyance and assisting the Company with applications for patents or copyright
or other registrations. If the Company, after reasonable efforts, is unable to
obtain the Employee's signature to any such instruments (without regard to
whether or not the Employee is at that time employed by the Company), the
Employee hereby irrevocably designates and appoints the Company as the
Employee's agent and attorney-in-fact, which appointment includes an interest,
for and in the Employee's behalf to execute, verify and file any such
instruments and such other lawfully permitted acts to further the purposes of
this Section 2.1 with the same legal force and effect as if executed by the
Employee.




2.2. Information on Inventions. During the Employee's employment by the Company
and for six months after termination of such employment for any reason, the
Employee will promptly disclose to the Company in writing all Inventions
developed, conceived or reduced to practice by the Employee, whether alone or
jointly. To the extent disclosure of such Inventions violates any obligations of
confidentiality to a third party, the Employee will promptly disclose a brief
description of such Inventions, a list of the parties to whom the Inventions
belong, and the reason full disclosure is prohibited.




2.3. Prior Inventions. Any Inventions which the Employee alone or jointly
developed, conceived or reduced to practice or caused to be developed, conceived
or reduced to practice prior to employment by the Company which the Employee
wishes to exclude from the scope of this Agreement are set forth in Exhibit 1
attached hereto ("Prior Inventions"). To the extent disclosure of any such Prior
Inventions violates any prior obligations of confidentiality to a third party,
Exhibit 1 must include a brief description of such Prior Invention, a list of
the parties to whom such Prior Inventions belong and the reason full disclosure
is prohibited. To the extent that no Prior Inventions are set forth in Exhibit
1, the Employee represents that no such Prior Inventions exist. Notwithstanding
the foregoing, if the Employee incorporates, in the course of his employment by
the Company, any Prior Inventions into a product, process, service or machine of
the Company, the Employee hereby grants the Company a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license (with right to
sublicense) to make, have made, use, sell, copy, distribute, modify, and
otherwise to practice and exploit such Prior Inventions.




3. Non-competition and Non-solicitation.







Employee Confidentiality, Inventions, and Non-competition Agreement - 2





--------------------------------------------------------------------------------

-3-




3.1. The Employee agrees that during the Employee's employment by the Company
and for one (1) year after termination of such employment for any reason (the
"Noncompete Period"), the Employee will not in any capacity (including without
limitation, as an employee, officer, agent, director, consultant, owner,
shareholder, partner, member or joint venture) directly or indirectly, whether
or not for compensation, engage in or assist others to engage in any business
that is, or is preparing to be, in competition with any product or service
developed, in development, distributed or offered by the Company up to the time
of termination of the Employee's employment; provided, however, that nothing
herein shall prevent the purchase or ownership by the Employee of shares which
constitute less than one percent of the outstanding equity securities of a
publicly-held company. The parties agree that the Company is in the business of
delivering drugs from medical devices and/or implants, as well as the delivery
of anti-angiogenic agents, such as paclitaxel, for the treatment of inflammatory
diseases (e.g., multiple sclerosis, arthritis, and psoriasis) (collectively, the
"Business"). The parties acknowledge that the Business of the Company is
worldwide in scope, and specifically that the Company's competitors and its
actual and potential customers are located throughout the world.




3.2. The Employee further agrees that during his employment and during the
Noncompete Period, the Employee will not for any purpose competitive to the
Business of the Company call on, reveal the name of, solicit, accept business
from or attempt to entice away any actual or identified potential customer of
the Company, nor will he assist others in doing so. The Employee further agrees
that during his employment and during the Noncompete Period, he will not
encourage nor solicit nor assist others to encourage or solicit any other
employee or consultant of the Company to leave such employment or business
relationship for any reason.




3.3. The Employee acknowledges that the covenants in Sections 3.1, and 3.2 are
reasonable in relation to the Business in which the Company is engaged, the
position the Employee has been afforded with the Company, and the Employee's
existing and to be acquired knowledge of the Company's business, and that
compliance with such covenants will not prevent him from pursuing his
livelihood. However, should any court of competent jurisdiction find that any
provision of such covenants is unreasonable, whether in period of time,
geographical area, or otherwise, then in that event the parties agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court deems lawful.




4.

Remedies. The Employee acknowledges that the harm to the Company from any breach
of the Employee's obligations under or related to this Agreement will be
difficult to determine and will be wholly or partially irreparable, and such
obligations may be enforced by injunctive relief and other available remedies at
law or in equity. The parties further agree that the Company shall not be
required to post any bond in connection with enforcement of the Employer's
obligations hereunder (unless required by law or court rule, in which case the
bond shall be $5,000), and that the Company in its sole discretion shall be
entitled to inform third parties of the existence of this Agreement and of the
Employee's obligations hereunder. Any amounts received by the Employee or by any
other party through the Employee in breach of this Agreement shall be held in
trust for the benefit of the Company.  In the event the Employee breaches
Section 3.1 or 3.2, the Noncompete Period shall be extended by the period of
time during which the Employee is in breach of Section 3.1 or 3.2, as the case
maybe. No term hereof shall be construed to limit or supersede any other right
or remedy of the Company under applicable law with respect to the protection of
confidential information (including trade secrets) or otherwise. No term of any
agreement between the Employee and the Company requiring the arbitration of
disputes shall apply to any actual or threatened breach of this Agreement.




5.

No Conflicting Agreements. The Employee represents that the Employee (a) has no
conflicting obligations to assign any Invention and (b) has no other employment,
consultancy nor undertakings that could restrict or impair the Employee's
performance of this Agreement. The Employee warrants that any and all items,
methods, technology, and Inventions of any nature developed or provided by the
Employee to the Company that are in any way for or related to the Company's
Business will be original to the Employee and will not, as provided to the
Company or when used and exploited by the Company and its contractors, customers
and their respective successors and assigns, infringe in any respect the rights
or property of the Employee or any third party. The Employee will indemnify the
Company for all losses, claims, and expenses (including reasonable attorneys'
fees) arising from any breach of the Employee's warranties.







Employee Confidentiality, Inventions, and Non-competition Agreement - 3





--------------------------------------------------------------------------------

-4-




6. Miscellaneous.




6.1. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective successors, assigns, heirs, representatives, executors
and administrators of the parties. The phrase "an officer of the Company" as
used herein shall refer to an officer of the Company other than the Employee. No
waiver of or forbearance to enforce any right or provision hereof shall be
binding unless in writing and signed by the party to be bound, and no such
waiver or forbearance in any instance shall apply to any other instance or to
any other right or provision.




6.2. Governing Law; Venue. This Agreement will be governed by the laws of the
Province of British Columbia and the laws of Canada applicable therein, without
regard to its conflicts of laws rules. The parties hereby agree the venue for
all matters and actions arising under this Agreement shall be and remain in the
court of competent authority situated in Vancouver, British Columbia, and the
parties hereby irrevocably consent to the personal jurisdiction of such court.
The prevailing party shall be entitled to reasonable attorneys' fees and costs
incurred in connection with any such litigation arising under or related to this
Agreement.




6.3. Entire Agreement; Severability. This Agreement represents the entire
agreement between the Company and the Employee concerning the subject matter
hereof and supersedes all prior agreements, correspondence and understandings,
whether oral or written, with respect to that subject matter. If any provision
of this Agreement is held to be invalid or unenforceable to any extent in any
context, it shall nevertheless be enforced to the fullest extent allowed by law
in that and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected thereby. Nothing herein shall be deemed to
relieve the Employee of his obligations under any Non-competition,
Confidentiality and Inventions Agreement between the Employee and Angiotech
Pharmaceuticals, Inc.




6.4. Masculine/Feminine Pronouns. Any and all uses of masculine or feminine
pronouns herein are solely to aid in the ease of reading this Agreement and any
such pronoun usage shall have equal application to the members of the opposite
gender.




6.5. Counterparts. This Agreement may be executed by the parties in counterpart,
and may be delivered by fax. Notwithstanding the date of the execution of and
delivery of any such counterparts, their date of execution shall be deemed to be
the effective date of this Agreement as set out above.




BY SIGNING BELOW, THE EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT IN
ITS ENTIRETY AND UNDERSTANDS IT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WITH RESPECT TO THIS AGREEMENT.







Angiotech Pharmaceutical Inc.

 

Employee:

By: /s/ David T. Howard

 

/s/ William L. Hunter, MD

David T. Howard                      

 

William L. Hunter, MD

Chair of Compensation Committee                                 

 

President and Chief Executive Officer                        

Board of Directors     

 

       

 

 

 

Dated: 30 April, 2004

 

Dated: April 23, 2004




Employee Confidentiality, Inventions, and Non-competition Agreement - 4





--------------------------------------------------------------------------------

-5-




Exhibit 1


Employee's Prior Inventions








































Employee Confidentiality, Inventions, and Non-competition Agreement 5




--------------------------------------------------------------------------------